Citation Nr: 9924776	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-37 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of zero percent for 
residuals of a left ankle injury.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
September 1994.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a rating decision in May 1996 of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Houston, 
Texas, that granted, on the basis of aggravation, the 
veteran's original compensation claim and assigned the zero 
percent rating that currently is on appeal.  The veteran 
failed to report for a hearing at the RO scheduled for 
October 1996.  He also failed to report for a VA rating 
examination scheduled in December 1996 and, following notice 
to him that another examination would be scheduled, again 
failed to report for an August 1997 examination.  The veteran 
was not advised of the legal consequences of his failure to 
report for a rating examination that had been scheduled by VA 
before the July 1998 supplemental statement of the case was 
issued and the case was forwarded to the Board.  

The Board remanded the case in November 1998 in order for the 
veteran to be given another opportunity to be examined by VA 
pursuant to his claim and to be advised of the legal 
consequences if he failed to report without good cause shown.  
The veteran again failed to report for an examination 
scheduled in February 1999.  He was informed of the 
consequences in the supplemental statement of the case sent 
in April 1999 and the case has been returned to the Board for 
an appellate decision on the matter.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by VA.  

2.  The veteran has failed to report for VA rating 
examinations scheduled pursuant to his original compensation 
claim without good cause shown.  

3.  Residuals of the veteran's left ankle injury are not 
shown to result in limitation of motion, painful motion, or 
deformity and are not equivalent to more than a slight foot 
injury or to nonunion of the tarsal bones of slight degree.  

CONCLUSION OF LAW

A rating in excess of zero percent for residuals of a left 
ankle injury is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5271, 5272, 5273, 5283, 
5284 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was seen in 
November 1993 for complaints of recurrent left ankle pain.  
There was no edema, swelling, ecchymosis, erythema or 
deformity of the left ankle, although the veteran reported 
tenderness at the medial and lateral malleolar area.  No 
instability was noted.  Talar tilt was negative.  Recurrent 
left ankle pain was assessed.  X-ray examination of the left 
ankle was normal.  

In December 1993, the veteran continued with complaints of 
left ankle pain from recurrent left ankle injuries.  Left 
ankle sprain by history was assessed.  The examiner was 
unable to correlate the subjective complaints with the 
objective findings.  Mild tenderness to palpation of the left 
ankle was elicited.  No edema, erythema, ecchymoses, effusion 
or cellulitis was found.  Range of motion of the left ankle 
was full.  Inversion ankle sprain was diagnosed.  He was 
given an ace bandage for support of the left ankle.  Later in 
December 1993, the veteran complained that he sprained his 
left ankle about two weeks previously.  The examination 
findings were all normal.  The diagnosis was eversion left 
ankle sprain.  

In January 1994, the veteran complained of intermittent pain 
on the bottom of the left foot that bothered him the most on 
running and marching.  No abnormalities were noted on 
physical examination.  Left plantar fasciitis was diagnosed.  
In February 1994, he stated that his pain had lessened with 
the use of orthotics.  No crepitus or pain was noted on range 
of motion of the left ankle.  There was no pain on palpation 
of the left ankle joint.  Resolving ankle sprain was 
assessed.  Later in February 1994, he complained that left 
arch pain had increased after he ran.  There was pain to 
palpation of the medial aspect of the medial long arch on the 
left.  Pain increased on dorsiflexion of the hallux.  Plantar 
fasciitis was assessed.  In April 1994, he was seen for a 
follow-up and stated that he had no pain and could run 
without pain.  He desired full duty.  There was no pain on 
palpation of the plantar aspect of the left foot.  Muscle 
strength was normal.  The left ankle apparently had full 
range of motion.  The assessment was resolved plantar 
fasciitis.   

Later in April 1994, the veteran was seen for left ankle pain 
that had developed two days previously.  He described sharp 
left ankle pain while walking or running.  The physical 
examination revealed no edema, ecchymosis, or deformities.  
There reportedly was good range of motion without pain.  His 
neurovascular status was intact.  He could pop his ankle.  
Musculoskeletal pain of the left ankle was to be ruled out.  

On May 2, 1994, the veteran was seen for follow-up of his 
left ankle.  A history of left ankle sprain 7 times over the 
previous 10 years was recorded.  He stated that he had been 
off training for 4 months and was to resume boot camp in 10 
days.  He complained of recurrent left ankle pain that 
reportedly occurred mainly after running about a half mile, 
without weakness.  The physical examination revealed full 
range of motion of the left ankle with mild tenderness to 
palpation at the medial aspect anterior to the medial 
malleolus without swelling, erythema, warmth, motor/sensory 
deficit, fracture or dislocation.  Left ankle tendonitis was 
assessed.  X-ray examination of the left ankle was termed 
within normal limits.  

On May 16, 1994, the veteran complained of constant pain over 
the left medial malleolus and instep and a tingling sensation 
over the dorsum of the left foot.  Mild tenderness over the 
left instep was revealed.  Neurovascular examination was 
intact.  There was no edema, ecchymosis or erythema.  There 
was full range of motion of the left foot and toes.  He was 
able to bear weight on his left foot.  A probable soft tissue 
injury of the left foot with X-rays reported negative was 
assessed.  

On May 19, 1994, the veteran complained of worsening left 
foot/ankle pain on his usual regime.  He stated that he 
experienced a numb and tingling sensation over the lateral 
left ankle when he stepped down on his left foot.  Pain at 
the insertion of left foot tendons and pes planus were noted 
and the assessment was peroneal tendonitis and pes planus.  
An ankle brace for the left foot, arch supports and Motrin 
were recommended.  

On June 10, 1994, the veteran complained of left ankle pain 
and the inability to run 50 feet.  His gait was noted to be 
slow.  There was no swelling or ecchymosis.  Mild tenderness 
to palpation of the anterior ankle joint was elicited.  There 
was no laxity, and his neurovascular status was intact.  Pes 
planus was noted.  The assessment was soft tissue injury with 
chronic pain (6 months) of the left foot and ankle and pes 
planus.  On June 16, 1994, the veteran was noted to have a 
long history of left ankle pain with many injuries prior to 
active service and a few injuries since entry.  X-rays 
reportedly showed a fracture of the beak of the dorsal distal 
calcaneus of the left foot.  This was termed an old injury 
with no callous formation.  Mild tenderness was elicited on 
forced inversion of the subtalar joint and on forced 
dorsiflexion.  There was no tenderness to palpation, edema, 
erythema or ecchymosis.  The assessment was an old calcaneus 
fracture that reportedly existed prior to entrance.  

On June 17, 1994, a Medical Board was completed.  The report 
indicates that the veteran had an old left calcaneus fracture 
that existed prior to enlistment.  There was also a history 
of left ankle injuries prior to enlistment with left ankle 
pain that had resolved prior to entry.  The veteran stated 
that after entrance and participation in boot camp, his left 
ankle again became tender, which precluded him from 
performing full activity.  He was placed on light duty for 
left ankle pain.  It was noted that X-rays revealed an old 
calcaneal beak fracture with no evidence of healing of the 
fractured beak of the left calcaneus.  It was indicated that 
the fracture would cause symptoms as long as the veteran 
continued Marine Corps activities, but that with normal 
activity, his symptoms should resolve.  The physical 
examination reportedly was within normal limits except for 
left ankle tenderness to range of motion of forced 
dorsiflexion and eversion.  There was mild tenderness to deep 
palpation of the anterior medial ankle joint area.  All 
neural and vascular examinations were within normal limits.  
There was no edema, erythema or ecchymosis.  X-rays 
reportedly were consistent with fracture to the distal beak 
of the left calcaneus with no evidence of healing.  The 
fracture was classified as nonunion.  The veteran was in 
light duty status and was described as unable to return to 
full Marine Corps activity due to left ankle pain.  The 
diagnosis was fracture of the left ankle, which was 
considered to have existed prior to enlistment.  He was unfit 
for full duty and did not meet the minimum standards for 
enlistment.  It was recommended that he be discharged.  

The August 1994 separation examination revealed popping and 
clinking of the left ankle with range of motion and it was 
noted that the veteran had persistent left foot pain, status 
post fracture.  It also noted that a possible chipped 
anterior calcaneus of the left foot was the reason for 
discharge.  

Legal Criteria

Applicable regulations provide that where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C3.F.R. § 3.655(a) and (b).  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), recently 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection, as is the case here, and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In Fenderson, the Court also noted 
that separate ratings can be assigned for separate periods of 
time-a practice known as "staged" rating.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 C.F.R. § 
4.1.  In determining the disability evaluation, the VA must 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and explain the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Ankylosis of the tarsal joint in a good weight-bearing 
position warrants a 10 percent evaluation.  Ankylosis in a 
poor weight-bearing position warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71(a), Diagnostic Code 5272.  
Moderate limitation of ankle motion warrants a 10 percent 
evaluation.  Marked limitation of ankle motion warrants a 20 
percent evaluation.  38 C.F.R. § 4.71(a), Diagnostic Code 
5271.  

Malunion or nonunion of the tarsal or metatarsal bones 
warrants a 10 percent evaluation when moderate.  Moderately 
severe disability warrants a 20 percent rating, and severe 
disability merits a 30 percent rating.  38 C.F.R. Part 4, 
Diagnostic Code 5283 (1998). 

Malunion of the os calcis or astragalus with moderate 
deformity warrants a 10 percent evaluation.  Marked deformity 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5273 (1993).  Other injuries of the foot 
warrant a 10 percent evaluation if moderate, a 20 percent 
rating if moderately severe, and a 30 percent evaluation if 
severe.  Actual loss of use of the foot warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71(a), Diagnostic Code 5284 
(1993).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement. 38 C.F.R. 
§ 4.45.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased. 38 C.F.R. § 4.59.  

Analysis

At the outset, the Board finds that the veteran's claim may 
be appropriately classified as an original compensation claim 
as he timely appealed from the original rating decision 
granting service connection for residuals of a left ankle 
injury on the basis of aggravation and assigning a zero 
percent rating therefor.  His notice of disagreement with 
that rating decision initiated this appeal.  

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson; Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
The Board notes that in the instant case, there is no 
indication that there are additional records which have not 
been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist mandated by 38 U.S.C.A. § 
5107(a).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  
Since the veteran failed to report for VA rating examinations 
scheduled pursuant to his original compensation claim, and 
expressed no good cause for such absences, the decision will 
be made on the basis of the evidence of record, which, in 
this case, consists of the service medical records.  

In accordance with 38 C.F.R. §§ 4.1-4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records pertaining the residuals of 
a left ankle injury, which appears to have been a fracture of 
the beak of the left calcaneus and to have been of pre-
service origin.  It is shown that during service he had 
recurrent left ankle pain without limitation of motion, 
appreciable deformity, or neurovascular deficit.  X-rays 
showed the fracture of the beak of the left calcaneus without 
evidence of healing, which was considered a nonunion.  
Despite the veteran's repeated in-service medical visits for 
left ankle/foot complaints, the medical board report shows 
that there was no limitation of motion or deformity, and that 
the only clinical manifestation of the ankle/foot disability 
was "mild tenderness" on certain forced movements and on 
palpation of a certain area of the ankle.  However, the 
examiner specifically noted that with normal (rather than 
Marine Corps) activities the symptoms should resolve.  This 
is the most recent detailed medical evidence reflecting the 
status and prognosis of the veteran's ankle disability.  The 
separation examination was only noted to show popping and 
clinking of the ankle with motion, with a separate notation 
of persistent pain.  

Since the veteran has failed to report for the scheduled 
examinations and the personal hearing he requested and has 
not submitted or identified any post-service medical evidence 
that might show the current status of his disability, there 
is nothing but the service medical records on which to decide 
his appeal.  Even the veteran's arguments in support of his 
claim do not address the post-service status/symptoms of his 
disability.  

Although the separation examination report provides the most 
recent medical evidence, the medical board report, dated only 
a few weeks earlier, is more thorough and is thus considered 
to better reflect the status of the veteran's left 
foot/ankle.  Neither that report nor the discharge 
examination report shows that the veteran's left ankle/foot 
disability was manifested by limitation of motion, deformity 
or painful motion, despite the separate notation on the 
separation examination report of a history of pain.  Although 
mild tenderness was noted on certain foot movements at the 
time of the medical board examination, the Board does not 
equate "tender" with "painful."  See 38 C.F.R. § 4.114, 
Diagnostic Code 7804 (1999), for example, requiring that a 
scar be painful and tender for a compensable rating.  
Accordingly, a compensable rating is not warranted under the 
schedular criteria of Diagnostic Code 5271, 5272 or 5273, 
even with consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  
Inasmuch as the calcaneus is a tarsal bone, consideration has 
been given to whether a compensable rating would be warranted 
under Diagnostic Code 5283 for malunion or nonunion of the 
tarsal bones.  See Smallwood v. Brown, 10 Vet.App 93 (1997).  
While the veteran has been noted to have a nonunion fracture 
of the beak of the left calcaneus, such must be moderate for 
a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5283.  Likewise, if rating the veteran's foot disorder as a 
foot injury, it would also have to be moderate for a 10 
percent rating under Code 5284.  Based on the available 
evidence, the veteran's disability appears most recently to 
be no more than slight, thereby neither meeting nor more 
closely approximating the requirements for a 10 percent 
rating.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, in view of the evidence of record, the 
Board finds no basis upon which to assign a compensable 
disability evaluation.  


ORDER

A rating is excess of zero percent for residuals of a left 
ankle injury is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals







